18-13098-mg     Doc 13     Filed 11/13/18     Entered 11/13/18 16:01:01        Main Document
                                             Pg 1 of 2


ROSEN & ASSOCIATES, P.C.
Attorneys for the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In Re:
                                                         Chapter 7
 LEE ALEXANDER BRESSLER,
                                                         Case No.: 18-13098 (MG)
                                Debtor.



                    CERTIFICATE OF NO OBJECTION TO PROPOSED
                    ORDER EXTENDING TIME TO FILE SCHEDULES
                      AND STATEMENT OF FINANCIAL AFFAIRS

TO THE HONORABLE MARTIN GLENN,
UNITED STATES BANKRUPTCY JUDGE:

The undersigned counsel, respectfully states that:

               1.     On October 26, 2018, the above-captioned Debtor, by its undersigned

counsel, filed and served the Notice of Presentment of Proposed Order, Pursuant to Rule 1007 of

the Federal Rules of Bankruptcy Procedure, Extending Time to File Schedules and Statement of

Financial Affairs [Docket No. 11] (the “Notice of Presentment”), and an Application of the

Debtor for an Order Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure,

Extending Time to File Schedules and Statement of Financial Affairs [Docket No. 10] (the

“Proposed Order”).

               2.     The Notice of Presentment set forth that objections to the entry of the

Proposed Order were to be filed and served, so that they were actually received no later than

November 6, 2018.
18-13098-mg      Doc 13     Filed 11/13/18     Entered 11/13/18 16:01:01          Main Document
                                              Pg 2 of 2


               3.      The undersigned counsel hereby certifies that, as of the date hereof, no

objection to the entry of the Proposed Order has been received. The undersigned counsel further

certifies that he has reviewed the docket in this case and no objection to the entry of the Proposed

Order appears thereon.

               4.      In accordance with Rule 9075-2 of the Local Bankruptcy Rules for the

Southern District of New York, this certificate is being filed at least forty-eight (48) hours after

expiration of the deadline for parties to file and serve any objections to the entry of the Proposed

Order.

               5.      Due to the foregoing, it is respectfully requested that the Court enter the

Proposed Order, a copy of which is attached hereto as Exhibit “A”.

Dated: November 13, 2018
       New York, New York


                                                       ROSEN & ASSOCIATES, P.C.
                                                       Counsel for the Debtor

                                                       By: /s/ Sanford P. Rosen
                                                               Sanford P. Rosen

                                                       747 Third Avenue
                                                       New York, NY 10017-2803
                                                       (212) 223-1100
